internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br 1-plr-102418-00 date date dear this is in response to a letter from your authorized representative dated date requesting a ruling on your behalf under sec_877 of the internal_revenue_code_of_1986 the code that your loss of permanent resident status did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code the information submitted for consideration is substantially as set forth below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a was born in country b on date c both her parents as well as her husband were also born in country b a’s husband was employed by a multinational firm in year d her husband was temporarily assigned to work in the united_states and she relocated here with him the couple have no children a’s husband’s employer arranged for a and her husband to receive a green card on date e after a year and one half her husband was reassigned to work in country b a and her husband maintained their green cards for the employer’s convenience until date f at which time it was no longer necessary to retain green card status as her husband retired on date g sec_877 generally provides that a citizen who loses u s citizenship or a u s long-term_resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the plr-102418-00 taxable_year will be taxed on u s source income as modified by sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long term-resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual’s average income_tax_liability or the individual’s net_worth on the date of expatriation exceeds a certain threshold see sec_877 sec_2107 and sec_2501 a former u s citizen whose net_worth or average tax_liability exceeds one of these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that person is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 under notice_98_34 1998_27_irb_30 modifying notice_97_19 1997_1_cb_394 an eligible former long-term_resident will not be presumed to have a principal purpose of tax_avoidance if that former long- term resident is described within certain categories and submits a complete and good_faith request for a ruling within one year of the date of loss of long term residency status for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling pursuant to notice_98_34 because she is described in three categories of individuals eligible to submit ruling requests first on the date of a's expatriation a was and continues to be a citizen and resident fully liable to income_tax in country b the country where a was born second a is also eligible to submit a request because her parents were born in country b finally a is eligible to submit a request because her spouse was born in country b a submitted all the information required by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made we conclude that a has made a complete and good_faith submission in accordance with sec_877 and notice_98_34 therefore a will not be presumed under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes we further conclude that a will not be treated under sec_877 as having as one of her principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly established the lack of a principal purpose to avoid taxes under subtitle a or b of the code plr-102418-00 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition no opinion is expressed as to a’s united_states tax_liability for taxable periods prior to expatriation or a’s u s tax_liability for periods after expatriation under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a's u s income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ______________________________ reviewer office of the associate chief_counsel international
